Exhibit 10.1

 

 

 

EXECUTION COPY

364-DAY CREDIT AGREEMENT

Dated as of December 9, 2011

among

PLAINS ALL AMERICAN PIPELINE, L.P.,

as Borrower,

DNB BANK ASA,

as Administrative Agent,

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

and

The Other Lenders Party Hereto

DNB MARKETS, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC,

as

Joint Bookrunners and Co-Lead Arrangers

Senior Unsecured

364-Day Revolving Credit Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

  DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      22   

1.03

  Accounting Terms      23   

1.04

  Rounding      23   

1.05

  Times of Day      23   

ARTICLE II.

  THE COMMITMENTS AND LOANS      23   

2.01

  Loans      23   

2.02

  Borrowings, Conversions and Continuations of Loans      24   

2.03

  Prepayments      25   

2.04

  Termination or Reduction of Commitments      26   

2.05

  Repayment of Loans      26   

2.06

  Interest      26   

2.07

  Fees      27   

2.08

  Computation of Interest and Fees      28   

2.09

  Evidence of Debt      28   

2.10

  Payments Generally; Administrative Agent’s Clawback      28   

2.11

  Sharing of Payments by Lenders      30   

2.12

  Defaulting Lenders      31   

ARTICLE III.

  TAXES, YIELD PROTECTION AND ILLEGALITY      32   

3.01

  Taxes      32   

3.02

  Illegality      37   

3.03

  Inability to Determine Rates      38   

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      38   

3.05

  Compensation for Losses      40   

3.06

  Mitigation Obligations; Replacement of Lenders      41   

3.07

  Survival      41   

ARTICLE IV.

  CONDITIONS PRECEDENT TO LOANS      41   

4.01

  Conditions Precedent to Closing      41   

4.02

  Conditions Precedent to Activation      43   

4.03

  Conditions to all Loans      43   

ARTICLE V.

  REPRESENTATIONS AND WARRANTIES      43   

5.01

  Existence, Qualification and Power      43   

5.02

  Authorization; No Contravention      44   

5.03

  Governmental Authorization; Other Consents      44   

5.04

  Binding Effect      44   

5.05

  Financial Statements; No Material Adverse Effect      44   

 

i



--------------------------------------------------------------------------------

5.06

  Litigation      45   

5.07

  Environmental Compliance      45   

5.08

  ERISA Compliance      45   

5.09

  Margin Regulations; Investment Company Act      46   

5.10

  Disclosure      46   

5.11

  Compliance with Laws      47   

ARTICLE VI.

  AFFIRMATIVE COVENANTS      47   

6.01

  Financial Statements      47   

6.02

  Certificates; Other Information      48   

6.03

  Notices      49   

6.04

  Payment of Taxes, Etc      50   

6.05

  Preservation of Existence, Etc      50   

6.06

  Maintenance of Properties      50   

6.07

  Maintenance of Insurance      50   

6.08

  Compliance with Laws      50   

6.09

  Books and Records      50   

6.10

  Inspection Rights      50   

6.11

  Use of Proceeds      51   

ARTICLE VII.

  NEGATIVE COVENANTS      51   

7.01

  Liens      51   

7.02

  Indebtedness      53   

7.03

  Fundamental Changes; Dispositions      54   

7.04

  Restricted Payments      54   

7.05

  Transactions with Affiliates      54   

7.06

  Burdensome Agreements      55   

7.07

  Use of Proceeds      55   

7.08

  Consolidated Leverage Ratio      55   

7.09

  Unrestricted Subsidiaries      57   

ARTICLE VIII.

  EVENTS OF DEFAULT AND REMEDIES      58   

8.01

  Events of Default      58   

8.02

  Remedies Upon Event of Default      60   

8.03

  Application of Funds      61   

ARTICLE IX.

  ADMINISTRATIVE AGENT      61   

9.01

  Appointment and Authority      61   

9.02

  Rights as a Lender      62   

9.03

  Exculpatory Provisions      62   

9.04

  Reliance by Administrative Agent      63   

9.05

  Delegation of Duties      63   

9.06

  Resignation or Removal of Administrative Agent      63   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      64   

9.08

  No Other Duties, Etc      64   

 

ii



--------------------------------------------------------------------------------

9.09

  Administrative Agent May File Proofs of Claim      64   

9.10

  Collateral Matters      65   

ARTICLE X.

  MISCELLANEOUS      65   

10.01

  Amendments, Etc      65   

10.02

  Notices; Effectiveness; Electronic Communication      67   

10.03

  No Waiver; Cumulative Remedies; Enforcement; Nature of Obligations      69   

10.04

  Expenses; Indemnity; Damage Waiver      69   

10.05

  Payments Set Aside      72   

10.06

  Successors and Assigns      72   

10.07

  Treatment of Certain Information; Confidentiality      76   

10.08

  Right of Setoff      77   

10.09

  Interest Rate Limitation      77   

10.10

  Counterparts; Integration; Effectiveness      78   

10.11

  Survival of Representations and Warranties      78   

10.12

  Severability      78   

10.13

  Replacement of Lenders      78   

10.14

  Governing Law; Jurisdiction; Etc      79   

10.15

  Waiver of Jury Trial      80   

10.16

  No Advisory or Fiduciary Responsibility      81   

10.17

  No Recourse to Other Persons      81   

10.18

  Electronic Execution of Assignments and Certain Other Documents      81   

10.19

  USA PATRIOT Act      82   

10.20

  Time of the Essence      82   

10.21

  ENTIRE AGREEMENT      82   

SIGNATURES

     S-1   

SCHEDULES

    

2.01

  Commitments and Applicable Percentages   

5.03

  Governmental Authorization; Other Consents   

5.06

  Litigation   

5.07

  Environmental Matters   

5.08

  ERISA Matters   

5.11

  Compliance with Laws   

10.02

  Administrative Agent’s Office; Certain Addresses for Notices   

EXHIBITS

       Form of   

A

  Loan Notice   

B

  Note   

C

  Compliance Certificate   

D-1

  Assignment and Assumption   

D-2

  Administrative Questionnaire   

 

iii



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

This 364-DAY CREDIT AGREEMENT (“Agreement”) is entered into as of December 9,
2011, among PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware limited partnership
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A. and JPMORGAN
CHASE BANK, N.A, as Co-Syndication Agents, and DNB BANK ASA, as Administrative
Agent.

The Borrower has requested that the Lenders provide a 364-day revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Indebtedness” means, as to any Person, Indebtedness of any other
Person existing at the time such other Person is merged with or becomes a
Subsidiary of such specified Person (regardless of the form of the applicable
transaction by which such Person becomes a Subsidiary), in each case, existing
at the time of such acquisition and not incurred in contemplation of such
acquisition.

“Acquisition Period” means the period beginning, at the election of the
Borrower, with the funding date of the purchase price for a Specified
Acquisition and ending on the earliest of (a) the third following fiscal quarter
end, (b) the Borrower’s receipt of proceeds of a Specified Equity Offering; and
(c) the Borrower’s election in writing to terminate such Acquisition Period.

“Activation Date” means the date on which all conditions precedent to activation
under Section 4.02 have been satisfied or waived in accordance with
Section 10.01.

“Administrative Agent” means DNB Bank ASA in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders pursuant to Section 10.02.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
Aggregate Commitments as of the Closing Date are $1,200,000,000.

“Agreement” means this 364-Day Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Applicable Rate

 

Pricing

Level

 

Debt Ratings

S&P/Moody’s

 

Facility
Fee

 

Eurodollar Rate Loans

 

Base Rate Loans

1

  BBB+/Baa1 or higher   0.175%   1.075%   0.075%

2

  BBB/Baa2   0.200%   1.300%   0.300%

3

  BBB-/Baa3   0.250%   1.375%   0.375%

4

  BB+/Ba1   0.300%   1.450%   0.450%

5

  BB/Ba2 or lower   0.350%   1.650%   0.650%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
Pricing Level, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if the respective Debt Ratings
issued by the foregoing rating agencies differ by more than one Pricing Level,
then the Pricing Level that is one Pricing Level lower than the Pricing Level of
the higher Debt Rating shall apply; (c) if the Borrower has only one Debt
Rating, the Pricing Level equal to that of such Debt Rating shall apply; and
(d) if the Borrower does not have any Debt Rating, then the Administrative Agent
and the Borrower shall negotiate in good faith to amend the definition of
Applicable Rate to reflect such change in circumstances, and until such time as
the Administrative Agent and the Borrower shall reach agreement with respect
thereto, Pricing Level 5 shall apply.

 

2



--------------------------------------------------------------------------------

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.02(d) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

“Approved Fund” means any Fund that is solely administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” means each of DNB Markets, Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC, in its capacity as joint
bookrunner and co-lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds solely managed by the same investment
advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations and cash flows
for such fiscal year and partners’ capital of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Activation Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, R.S.C. 1985, c. B-3, as amended, including the regulations made and, from
time to time, in force under that Act.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such

 

3



--------------------------------------------------------------------------------

day as publicly announced from time to time by DNB Bank at its principal office
in New York, New York as its “prime rate” for loans made by it in Dollars and
(c) the Eurodollar Rate in effect on such day as determined pursuant to clause
(b) of the definition thereof plus 1.00%. The “prime rate” is a rate set by DNB
Bank based upon various factors including DNB Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by DNB Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” shall have the meaning given that term in the last paragraph of the
definition of the term “Change of Control.”

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank Eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage or in storage or in transit in pipelines which has been hedged by either
a NYMEX contract, an OTC contract, an Intercontinental Exchange contract, or a
contract for physical delivery.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(i) the acquisition of more than 50% of the Equity Interest in the general
partner of Plains AAP by a Person that is not a Current Owner if (x) the Equity
Interest held by such Person gives such Person the right to elect more than half
of the members of the Board, (y) such Person exercises its right to elect more
than half of the members of the Board and (z) giving effect to such election,
more than half of the members of the Board are not Continuing Directors;

(ii) the general partner of Plains AAP shall cease to be, directly or
indirectly, the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of a majority of the general
partner interests of Plains AAP;

(iii) Plains AAP shall cease to be, directly or indirectly, the beneficial owner
(as defined above) of a majority of the limited liability company interests of
General Partner; or

(iv) General Partner shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of a majority of the general partner interest of the
Borrower.

As used herein, “Board” means the board of directors or equivalent body of the
general partner of Plains AAP; “Continuing Directors” means the members of the
Board elected, appointed or otherwise designated by a Current Owner or by the
Current Owners; “Current Owner” means (i) an owner, as of the effective date of
this Agreement, of an Equity Interest in the general partner of Plains AAP and
(ii) any Affiliate of such owner.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans to
the Borrower in an aggregate principal amount which at any one time outstanding,
does not exceed the amount set forth opposite such Lender’s name on Schedule
2.01, as such amount may from time to time be decreased pursuant to
Section 2.04, or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, R.S.C. 1985, c. C-36, as amended, including the regulations
made and from time to time in force under that Act.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

5



--------------------------------------------------------------------------------

“Consolidated Assets” means, as of any date of determination, the total assets
of the Borrower and its Subsidiaries as set forth on a consolidated balance
sheet of the Borrower and its Subsidiaries for their most recently completed
fiscal quarter, prepared in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income for such period: (i) all interest
charges and expenses, (ii) the provision for Federal, state, local and foreign
income taxes (or franchise taxes, to the extent based upon net income) payable
by the Borrower and its Subsidiaries (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), (iii) depreciation, depletion and amortization
expense, (iv) costs or expenses resulting from distributions or redemptions of
the Borrower’s units issued pursuant to the Borrower’s long-term incentive plan,
(v) any acquisition-related expenses deducted from Consolidated Net Income and
associated with (A) closed acquisitions or (B) any other potential acquisitions
that have not been abandoned (minus any acquisition-related expenses covered by
clause (B) that relate to (x) potential acquisitions that have since been
abandoned or (y) potential acquisitions that have not been consummated within
one year following the date such expense was incurred (except that if the
potential acquisition is the subject of a pending purchase and sale agreement as
of such one-year date, such one-year period of time shall be extended until the
first to occur of the termination of such purchase and sale agreement or the
first day following the closing of the acquisition contemplated by such purchase
and sale agreement)), and (vi) other non-recurring expenses of the Borrower and
its Subsidiaries (excluding, for the avoidance of doubt, Unrestricted
Subsidiaries) reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, Unrestricted Subsidiaries) and (ii) all
non-cash items increasing Consolidated Net Income; provided, that, only for
purposes of determining compliance with the financial covenants set forth in
Section 7.08, if, since the beginning of the period ending on the date for which
Consolidated EBITDA is determined, any Restricted Person shall have made any
asset disposition or acquisition, shall have consolidated or merged with or into
any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or of any partial ownership
interest in any other Person, Consolidated EBITDA shall be calculated giving pro
forma effect thereto as if the disposition, acquisition, consolidation or merger
had occurred on the first day of such period, and such calculation shall be
determined in good faith by a financial officer of the Borrower (and the
Borrower will provide to the Administrative Agent such supporting information as
Administrative Agent may reasonably request), without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Consolidated EBITDA, except cost reductions
specifically identified at the time of disposition, acquisition, consolidation
or merger that are attributable to personnel reductions, non-recurring
maintenance and environmental costs and allocated corporate overhead; provided,
further, Consolidated EBITDA may, as provided in Section 7.08, include Material
Project EBITDA Adjustments and PNGS EBITDA Adjustments.

“Consolidated Funded Indebtedness” means, as of any date of determination, the
sum of (without duplication): (i) the outstanding principal amount of all
Indebtedness which is classified as “long-term indebtedness” on a consolidated
balance sheet of the Borrower and its Subsidiaries on a consolidated basis
(excluding, for the avoidance of doubt, Unrestricted Subsidiaries)

 

6



--------------------------------------------------------------------------------

prepared as of such date in accordance with GAAP (subject to year-end audit
adjustments with respect to non-year end periods) and any current maturities and
other principal amount in respect of such Indebtedness due within one year but
which was classified as “long-term indebtedness” at the creation thereof;
(ii) the outstanding principal amount of Indebtedness for borrowed money of the
Borrower and its Subsidiaries on a consolidated basis (excluding, for the
avoidance of doubt, Unrestricted Subsidiaries) outstanding under a revolving
credit, term or similar agreement (and renewals and extensions thereof); and
(iii) the outstanding principal amount of Indebtedness in respect of Capital
Leases of the Borrower and its Subsidiaries on a consolidated basis (excluding,
for the avoidance of doubt, Unrestricted Subsidiaries); provided, however,
Consolidated Funded Indebtedness shall not, if otherwise applicable, include
(x) Indebtedness in respect of letters of credit, (y) Indebtedness incurred to
finance Cash and Carry Purchases or (z) margin deposits.

“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the trailing four quarter period ending on such
date, as Consolidated EBITDA may be adjusted pursuant to Section 7.08.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), the net income of the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, Unrestricted Subsidiaries) for that
period, including any cash dividends or distributions actually received from any
Unrestricted Subsidiaries or other Persons during such period, limiting net
income attributed to any non-wholly-owned consolidated Subsidiary to a
proportional amount of such Subsidiary’s net income equal to the Borrower’s
direct or indirect ownership interest therein. “Consolidated Net Income” shall
not include (i) any gain or loss from the sale of assets other than in the
ordinary course of business, (ii) any non-cash gains or losses resulting from
mark to market activity as a result of the implementation of SFAS 133 or EITF
98-10 or (iii) any extraordinary gains or losses. In addition, “Consolidated Net
Income” shall not include the cost or proceeds of purchasing or selling options
which are used to hedge future activity, until the period in which such hedged
future activity occurs.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
Consolidated Assets of the Borrower and its Subsidiaries, after deducting
therefrom: (a) all current liabilities, excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt; and
(b) the book value (net of any applicable reserves and accumulated amortization)
of all goodwill, trade names, trademarks, patents and other like intangible
assets, excluding fifty percent (50%) of goodwill attributed to the PPX
Acquisition, all as set forth, or on a pro forma basis would be set forth, on
the consolidated balance sheet of the Borrower and its Subsidiaries for the
Borrower’s most recently completed fiscal quarter, prepared in accordance with
GAAP.

“Consolidated Net Worth” means, at any date of determination, the sum of
(a) preferred stock (if any), (b) par value of common stock, (c) capital in
excess of par value of common stock, (d) partners’ capital or equity and
(e) retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Capitalization” means the sum of (a) Consolidated Funded
Indebtedness and (b) the Borrower’s Consolidated Net Worth.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at any time during a Default Rate Period, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate
Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such
Eurodollar Rate Loan plus 2% per annum.

“Default Rate Period” means (a) any period during which an Event of Default,
other than pursuant to Section 8.01(a), is continuing, provided that such period
shall not begin until notice of the commencement of the Default Rate has been
given to the Borrower by the Administrative Agent upon the instruction by the
Required Lenders and (b) any period during which any Event of Default pursuant
to Sections 8.01(a) is continuing unless the Borrower has been notified
otherwise by the Administrative Agent upon the instruction by the Required
Lenders.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any of its
funding obligations hereunder in respect of its Loans within two Business Days
of the date required to be funded by it hereunder, or has failed to make any
payment to the Administrative Agent required under Section 3.01(c)(ii) within
the time specified therein, and the Administrative Agent shall have exercised
its indemnification right against the Borrower pursuant to the second sentence
of Section 3.01(c)(i), (b) has notified the Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within two Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations

 

8



--------------------------------------------------------------------------------

hereunder, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.

“DNB Bank” means DNB Bank ASA.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination, excluding, however, all
debt securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063

 

9



--------------------------------------------------------------------------------

of ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 12:00 p.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by DNB Bank’s London Branch
(or other DNB Bank branch or Affiliate) to major banks in the London interbank
eurodollar market at their request at approximately 12:00 p.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 12:00 p.m., London
time on such date for deposits in Dollars being delivered in the London
interbank market for a term of seven days (or if a term of seven days is
unavailable then a term of one month) commencing that day or (ii) if such
published rates are not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted and
with a term equal to one month would be offered by DNB Bank’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or net profits (however denominated), and franchise taxes or capital
taxes imposed on it (in lieu of or in addition to net income or net profits
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or otherwise as a result of a present or former connection between the
legal or beneficial recipient and the jurisdiction imposing the Tax (other than
a connection arising solely from such recipient having executed, received a
payment under, or enforced its rights under, this Agreement or any Loan
Document) (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), and (e) any Taxes under FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to DNB Bank on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement between the Borrower and the
Administrative Agent executed in relation to this Agreement and the transactions
contemplated thereby.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than the United States. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall constitute a single jurisdiction.

 

11



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Subsidiaries on a consolidated basis, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Audited Financial Statements.

“General Partner” means PAA GP LLC, a Delaware limited liability company, in its
capacity as the sole general partner of the Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP LLC” means Plains All American GP LLC, a Delaware limited liability company.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedged Inventory Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of August 19, 2011 among Plains Marketing,
Bank of America, N.A., as administrative agent, and the lenders named therein.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years (and not less than one
year after the Maturity Date), which provides for the optional or mandatory
deferral of interest or distributions, issued by the Borrower, or any business
trusts, limited liability companies, limited partnerships or similar entities
(a) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more wholly
owned Restricted Subsidiaries) at all times by the Borrower or any other
Restricted Person, (b) that have been formed for the purpose of issuing trust
preferred securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (i) subordinated debt of
the Borrower or another Restricted Person and (ii) payments made from time to
time on the subordinated debt.

 

12



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) its obligations for the repayment of borrowed money,

(b) its obligations to pay the deferred purchase price of property or services
(excluding trade account payables arising in the ordinary course of business),
other than contingent purchase price or similar obligations incurred in
connection with an acquisition and not yet earned or determinable,

(c) its obligations evidenced by a bond, debenture, note or similar instrument,
other than surety, bid, performance, statutory and other similar bonds and
instruments obtained in the ordinary course of business,

(d) its obligations, as lessee, constituting principal under Capital Leases,

(e) its direct or contingent reimbursement obligations with respect to the face
amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,

(f) its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,

(g) Synthetic Lease Obligations, or

(h) its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
Capital Lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

13



--------------------------------------------------------------------------------

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date of such Borrowing or the date such Eurodollar Rate Loan is converted
to or continued as a Eurodollar Rate Loan and ending on the date seven days,
fourteen days, one month, two months, three months or six months thereafter, as
selected by the Borrower in its Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Parties” means the Administrative Agent and all Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in accordance with the terms hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note and the Fee Letter.

 

14



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, properties or financial condition of the
Borrower and its Subsidiaries taken as a whole; (b) a material adverse effect on
the ability of the Borrower to pay its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect on the enforceability
against the Borrower of any material terms of any Loan Document to which it is a
party.

“Maturity Date” means the date that is 364 days from the Activation Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

“Moody’s” means Moody’s Investor Service, Inc. and any successor to the ratings
agency business thereof.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control at such times and meeting the requirements of such
a plan as described in Section 4064 of ERISA.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any of its Affiliates of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2010.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

 

15



--------------------------------------------------------------------------------

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with relevant banking industry rules on interbank compensation for major banks
in the United States interbank market.

“PAA US/Canada Credit Agreement” means that certain Credit Agreement dated as of
August 19, 2011, among the Borrower, certain Subsidiaries of the Borrower from
time to time party thereto, Bank of America N.A., as administrative agent, and
the lenders named therein.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

 

16



--------------------------------------------------------------------------------

“Pine Prairie Lease” means, collectively, that certain Agreement to Lease With
Option to Purchase, dated as of May 1, 2006, and that certain Conveyance and
Lease Addendum No. 1, dated as of November 12, 2007, each by and between
Industrial Revenue Board No. 1 of the Parish of Louisiana, Inc. and Pine Prairie
Energy Center, LLC.

“Plains AAP” means Plains AAP, L.P., a Delaware limited partnership.

“Plains Marketing” means Plains Marketing, L.P., a Texas limited partnership.

“Plains Pipeline” means Plains Pipeline, L.P., a Texas limited partnership.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PNGS” means PAA Natural Gas Storage, L.P., a Delaware limited partnership.

“PNGS Credit Agreement” means that certain Credit Agreement dated as of
August 19, 2011 among PNGS, Bank of America, N.A., as administrative agent, and
the lenders named therein.

“PPX Acquisition” means (a) the merger of Pacific Energy Partners, L.P. (“PPX”)
with and into the Borrower pursuant to that certain Agreement and Plan of Merger
dated as of June 11, 2006 by and among PPX and certain of its Affiliates and the
Borrower and certain of its Affiliates, (b) the purchase by the Borrower from LB
Pacific, LP of certain equity interests in PPX and in certain Affiliates of PPX,
pursuant to that certain Purchase Agreement dated as of June 11, 2006 by and
among LB Pacific, LP and the Borrower, and (c) the acquisition of other property
and interests, in each case pursuant to the foregoing agreements and related
documents.

“Pre-Activation Commitment Termination Date” means the date that is six months
from the Closing Date; provided, however, that if such date is not a Business
Day, the Pre-Activation Commitment Termination Date shall be the next following
Business Day.

“Principal Property” means, whether owned or leased on the date hereof or
hereafter acquired:

(a) any pipeline assets of any Restricted Person, including any related
facilities employed in the transportation, distribution, terminalling,
gathering, treating, processing, marketing or storage of crude oil or refined
petroleum products, natural gas, natural gas liquids, fuel additives or
petrochemicals; and

(b) any processing or manufacturing plant or terminal owned or leased by any
Restricted Person;

 

17



--------------------------------------------------------------------------------

(c) any storage facility of any Restricted Person, including all storage caverns
and reservoirs, injection, compression and production wells, injection and
withdrawal sites and facilities, transportation and gathering pipelines,
treating and processing plants and facilities, compressors and compression
units, and other facilities, equipment and other assets owned or leased by any
Restricted Person employed in the injection, storage, withdrawal,
transportation, gathering, terminalling, treating, processing, distribution,
transportation and marketing of natural gas, natural gas liquids, crude oil and
refined petroleum products;

(d) all rights, titles, interests and estates in and to oil and gas leases, oil,
gas and mineral leases, or other liquid or gaseous Hydrocarbon leases, and
mineral fee interests associated with the foregoing; and

(e) all volumes of natural gas stored at any storage facility required to remain
in such storage facility (“base gas”) in order to provide necessary
pressurization sufficient to extract (i) all third-party natural gas stored
therein (“third-party gas”) and (ii) any other volumes of natural gas owned by
the Borrower and its Subsidiaries and stored in such storage facility (“working
gas”). For the avoidance of doubt, “Principal Property” shall not include
third-party gas or working gas;

except, in the case of any of clauses (a) through (e): (i) any such assets
consisting of inventories, furniture, office fixtures and equipment, including
data processing equipment, vehicles and equipment used on, or useful with,
vehicles, and (ii) any such asset, plant or terminal which, in the good faith
opinion of the Board, is not material in relation to the activities of the
Borrower and its Subsidiaries, taken as a whole.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of the Borrower, or any general partner thereof or any general partner of any
such general partner or any sole member thereof, as the case may be, solely for
purposes of the delivery of incumbency certificates and other certificates in
respect of certain documents to be attached thereto pursuant to Sections 4.01,
4.02

 

18



--------------------------------------------------------------------------------

and 4.03, the secretary or any assistant secretary of the Borrower, or any
general partner thereof or any general partner of any such general partner or
any sole member thereof, as the case may be, and solely for purposes of notices
given pursuant to Article II, any other officer or employee of the Borrower, or
any general partner thereof or any general partner of any such general partner
or any sole member thereof, as the case may be, designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower, or
any general partner thereof or any general partner of any such general partner
or any sole member thereof, as the case may be, shall be conclusively presumed
to have been authorized by all necessary corporate, partnership or other
equivalent action on the part of the Borrower, and such Responsible Officer
shall be conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash
or other property, but excluding dividends or other distributions payable in
Equity Interests in the Borrower) with respect to any Equity Interest of the
Borrower, or any payment (whether in cash or other property, but excluding
dividends or other distributions payable in Equity Interests in the Borrower),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination for value of
any Equity Interest of the Borrower, or on account of any return of capital to
holders of any Equity Interests of the Borrower.

“Restricted Person” means any of the Borrower and each Subsidiary of the
Borrower, but excluding, for the avoidance of doubt, Unrestricted Subsidiaries.
As of the Closing Date, each of Plains Marketing, Plains Pipeline, Plains
Midstream Canada ULC and PNGS and each of their respective Subsidiaries are
Restricted Subsidiaries.

“Restriction Exception” means (a) any applicable Law or any instrument governing
Indebtedness or Equity Interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose Equity
Interests are acquired, in whole or part, by a Restricted Person pursuant to an
acquisition (whether by merger, consolidation, amalgamation or otherwise), as
such instrument or agreement is in effect at the time of such acquisition
(except with respect to Indebtedness incurred in connection with, or in
contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the acquiring
Restricted Person, or the property, assets or operations of the acquiring
Restricted Person, other than the acquired Person, or the property, assets or
operations of such acquired Person or such acquired Person’s Subsidiaries;
provided that in the case of Indebtedness, the incurrence of such Indebtedness
is not prohibited hereunder, (b) provisions with respect to the disposition or
distribution of assets in joint venture agreements or other similar agreements
entered into in the ordinary course of business, (c) (i) a lease, license or
similar contract, which restricts in a customary manner the subletting,
assignment, encumbrance or transfer of any property or asset that is subject
thereto or the assignment, encumbrance or transfer of any such lease, license or
other contract, (ii) mortgages, deeds of trust, pledges or other security
instruments, the entry into which does not result in a Default, securing
Indebtedness of a Restricted Person, which restricts the transfer of the
property subject to such mortgages, deeds of trust, pledges or other security
instruments, or (iii) customary provisions restricting disposition of, or
encumbrances on, real property interests set forth in any reciprocal easements
of any Restricted Person, (d) restrictions imposed pursuant to (i) this
Agreement and

 

19



--------------------------------------------------------------------------------

the other Loan Documents, (ii) the Hedged Inventory Credit Agreement and its
related loan documents and (iii) the PNGS Credit Agreement and its related loan
documents, (e) restrictions on the transfer or encumbrance of property or assets
which are imposed by the holder of Liens on property or assets of a Restricted
Person, provided that neither the incurrence of such Lien nor any related
Indebtedness results in a Default, (f) any agreement to, directly or indirectly,
sell or otherwise dispose of assets or Equity Interests to any Person pending
the closing of such sale, provided that such sale is consummated in compliance
with any applicable provisions of this Agreement, (g) net worth provisions in
leases and other agreements entered into by any Restricted Person in the
ordinary course of business, (h) an agreement governing Indebtedness incurred to
refinance the Indebtedness issued, assumed or incurred pursuant to an agreement
referred to in clauses (d) and (e) above; provided, however, that the provisions
relating to such encumbrance or restriction contained in any such Indebtedness
are no less favorable to such Restricted Person in any material respect as
determined by the Board in its reasonable and good faith judgment than the
provisions relating to such encumbrance or restriction contained in agreements
referred to in such clauses (d) and (e); and (i) Hybrid Securities or an
indenture, document, agreement or security entered into or issued in connection
with a Hybrid Security or otherwise constituting a restriction or condition on
the payment of dividends or distributions by an issuer of a Hybrid Security.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to the ratings agency business thereof.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Restricted Persons” means the Borrower and, as of each relevant
date of determination, each Subsidiary of the Borrower (other than Unrestricted
Subsidiaries) that owns five percent (5%) or more of the Borrower’s Consolidated
Net Tangible Assets.

“Specified Acquisition” means one or more acquisitions of assets or entities or
operating lines or divisions or Equity Interests in any rolling 12-month period,
excluding any acquisitions included in a prior Specified Acquisition, for an
aggregate purchase price of not less than $150,000,000.

“Specified Equity Offering” means one or more issuances of equity by the
Borrower for aggregate net cash proceeds of not less than fifty percent (50%) of
the aggregate purchase price of the Specified Acquisition.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, unlimited liability
corporation or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person; provided, however, that no Unrestricted Subsidiary shall be deemed to be
a Subsidiary of any Restricted Person for purposes of any Loan Document except
as provided in Section 7.09 hereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

20



--------------------------------------------------------------------------------

“Supermajority Lenders” means, as of any date of determination, Lenders (or as
the context may require, Lenders directly affected thereby) having more than 75%
of the Aggregate Commitments (or, with respect to Lenders directly affected
thereby, the aggregate Commitments of such Lenders) or, if the commitment of
each Lender to make Loans has been terminated pursuant to Section 8.02, Lenders
(or Lenders directly affected thereby) holding in the aggregate more than 75% of
the Total Outstandings (or, with respect to Lenders directly affected thereby,
the aggregate Outstanding Amount of such Lenders); provided that the Commitment
of, and the portion of the Total Outstandings held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, to the
extent included in the foregoing, Operating Leases entered into in the ordinary
course of business are excluded therefrom.

 

21



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” has the meaning specified in Section 7.09.

“Working Capital Borrowing” has the meaning specified in Section 2.02(a).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The word
“or” is not exclusive and the words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, unless
expressly so limited, (iv) all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

22



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II. THE COMMITMENTS AND LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower in
Dollars from time to time on a several basis, on any Business Day during the
Availability Period, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01. Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

 

23



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable (subject to Section 3.03) notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. (i) two Business Days prior to
the requested date of (A) any Borrowing of Eurodollar Rate Loans, or (B) any
conversion to or continuation of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than seven days, fourteen days, one month, two months,
three months or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 12:00 p.m. three Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent (x) shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all such Lenders and
(y) not later than 12:00 p.m., two Business Days before the requested date of
such Borrowing, conversion or continuation, shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders; provided, further, if any requested
Borrowing or portion thereof is to be utilized exclusively for working capital
purposes (such Borrowing or such portion being called a “Working Capital
Borrowing”), the Borrower shall specify in the Loan Notice that such Borrowing
or such portion is a Working Capital Borrowing. In addition, any repayment of a
Loan that is intended as a repayment of all or any part of the outstanding
amount of one or more Working Capital Borrowings shall be so identified to the
Administrative Agent at the time of such repayment. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Sections 2.03(b), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

24



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.03 (and, if such Borrowing is the initial
Loans, Sections 4.01 and 4.02), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent, at the Borrower’s election, either by (i) crediting the
account of the Borrower on the books of DNB Bank with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower as set forth
in the Loan Notice.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in DNB Bank’s prime rate used in determining the Base Rate and the
effective date thereof promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect at any one time with respect to
Loans.

2.03 Prepayments.

(a) The Borrower may, upon notice from the Borrower to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 12:00 p.m. (A) two Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $250,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $250,000 or a whole multiple of $50,000 in excess thereof,
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, that a notice of prepayment

 

25



--------------------------------------------------------------------------------

delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a securities
offering, and the receipt of proceeds thereunder, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such conditions are not satisfied. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately upon demand prepay
Loans in an aggregate amount equal to such excess.

(c) For an economically meaningful period of time in each fiscal year of the
Borrower, as reasonably determined by General Partner, the aggregate outstanding
principal balance of all Working Capital Borrowings shall be reduced to a
relatively small amount as may be reasonably specified by General Partner.

2.04 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
two Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.05 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans made to the Borrower outstanding on
such date.

2.06 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

26



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) During any Default Rate Period, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans, regardless of usage, subject to adjustment as
provided in Section 2.12. The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Loans remain outstanding),
including at any time during which one or more of the conditions in Section 4.03
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand). The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Ticking Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a ticking
fee equal to 0.15% per annum times the actual daily amount of the Aggregate
Commitments. The ticking fee shall accrue at all times during the period from
and including the Closing Date through the earlier of (i) the Activation Date
and (ii) the Pre-Activation Commitment Termination Date, and shall be due and
payable in arrears on the last day of such period.

(c) Other Fees. (i) The Borrower shall pay to the Administrative Agent for its
account an agency fee in the amount specified in the Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever,
except as expressly set forth therein.

 

27



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon between the Borrower and the Administrative Agent and/or
Lenders, as the case may be, in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except as expressly agreed to in writing.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing on its payment Obligations. In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending

 

28



--------------------------------------------------------------------------------

Office. All payments received by the Administrative Agent after 2:00 p.m. shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the applicable Overnight
Rate from time to time in effect and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such principal or interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
principal and interest paid by the Borrower for such period. If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid (excluding interest and fees as aforesaid) shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the applicable
Overnight Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

29



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(d) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(d).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. Subject to Section 10.08 with respect to a
Defaulting Lender, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or accrued
interest thereon greater than its Applicable Percentage thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any permitted assignee or participant, other than an assignment
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

30



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent not prohibited by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall, following
application by Administrative Agent of any such payment by or on behalf of the
Borrower to the account of such Defaulting Lender with respect to such
Obligation paid (and in lieu of being distributed to such Defaulting Lender
pursuant to Section 2.10(a) or such other provision of this Agreement applicable
with respect to the distribution thereof), be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; third, if so determined by the Administrative Agent and the Borrower,
to be held in an interest bearing deposit account and released pro rata in order
to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement in accordance with Section 2.12; fourth, to the payment of any amounts
owing to the Lenders hereunder or as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, to the payment of any amounts owing to the Borrower hereunder
or as a result of any judgment of a court of competent jurisdiction obtained by
the Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, with respect to this clause sixth, if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 4.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all respective
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

31



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
facility fee pursuant to Section 2.07(a) for any period during which that Lender
is a Defaulting Lender and the Borrower shall not be required to pay to the
Administrative Agent for the account of the Defaulting Lender or the Defaulting
Lender any such fee, and no such fees shall accrue for the account of the
Defaulting Lender, that otherwise would have been required to have been paid to
that Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to reimbursement of costs and expenses to the Borrower), that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) Rights and Remedies against a Defaulting Lender. The Borrower may replace
any Defaulting Lender in accordance with Section 10.13. The rights and remedies
against, and with respect to, a Defaulting Lender under this Section 2.12 are in
addition to, and cumulative and not in limitation of, all other rights and
remedies that each of the Administrative Agent, the Lenders and the Borrower
may, at any time, have against, or with respect to, such Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

32



--------------------------------------------------------------------------------

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes arising from
payments required to be made by it hereunder or from its execution and delivery
of, or performance by it of, or otherwise with respect to its obligations under,
any Loan Document to which it is a party and imposed thereon under applicable
Law to the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the

 

33



--------------------------------------------------------------------------------

Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender (other than a Lender that
is an affiliate of the Administrative Agent) for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. However, neither the Administrative Agent
nor any Lender shall be entitled to receive any payment with respect to
Indemnified Taxes or Other Taxes that are incurred or accrued more than 180 days
prior to the date the Administrative Agent or such Lender gives notice and
demand thereof to the Borrower.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the reasonable fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other payment Obligations.

(d) Evidence of Payments. As soon as reasonably practicable after request by the
Borrower or the Administrative Agent, as the case may be, and after any payment
of Indemnified Taxes or Other Taxes by the Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, (A) to determine (1) whether or
not payments made by the Borrower to such Lender hereunder or under any other
Loan Document are subject to Taxes or information reporting, (2) if applicable,
the required rate of

 

34



--------------------------------------------------------------------------------

withholding or deduction with respect to such payments, and (3) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or any other Loan Document or (B) to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of clause (i) above, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower on behalf of the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
(and from time to time thereafter upon the request of the Borrower on behalf of
the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so, or at such times prescribed by applicable Law),
whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN, or successor
applicable form, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI, or successor
applicable form,

(III) executed originals of Internal Revenue Service Form W-8IMY, or successor
applicable form, and all required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or successor
applicable form, or

 

35



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender or Administrative
Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Administrative Agent shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Administrative
Agent has complied with such Lender’s or Administrative Agent’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction in withholding taxes, (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender, and (C) deliver to
the Borrower and the Administrative Agent (1) such other documentation or
information prescribed by applicable Law following the occurrence of any event
requiring a change in the most recent documentation previously delivered
pursuant to this subsection (e) so as to maintain compliance with such Lender’s
obligations thereunder, and (2) prior to the date on which any documentation
delivered pursuant to this subsection (e) expires or becomes obsolete, such
documentation as may be necessary to maintain compliance with such Lender’s
obligations thereunder.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request,
such documents and forms reasonably requested as are required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by the Borrower, to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

 

36



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such

 

37



--------------------------------------------------------------------------------

day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (i) deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (i) in respect to the applicable amount and
Interest Period referred to in clause (i) of the preceding sentence, or (ii) in
the circumstances referred to in clauses (ii) and (iii) of the preceding
sentence, shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

38



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Eurodollar Rate Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), in each case, by an amount deemed in good faith by such Lender to be
material, then, within five Business Days after written demand therefor by such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, by an amount
deemed in good faith by such Lender to be material based on that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time within five Business Days after written demand therefor, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company, if any, for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Upon request by the Borrower, a Lender
shall also provide a certificate that such Lender is generally requesting such
compensation from its other borrowers.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar

 

39



--------------------------------------------------------------------------------

liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

excluding any loss of anticipated profits but including any loss (other than
loss of anticipated profits) or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

A certificate of such Lender setting forth the amount of any such loss, cost or
expense, including reasonably detailed calculations thereof, shall be delivered
to the Borrower and the Administrative Agent and be conclusive absent manifest
error. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

40



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided above, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender, or (iv) any
Lender fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or any other Loan Document that requires the
consent of (A) the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
or (B) all Lenders (or all Lenders directly affected thereby), and such
election, consent, amendment, waiver or other modification is otherwise
consented to by Supermajority Lenders, then in each case, the Borrower may
replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO LOANS

4.01 Conditions Precedent to Closing. This Agreement shall become effective upon
the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, if applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date and in the case of financial statements, the date or period of such
financial statements) and each in form and substance reasonably satisfactory to
the Administrative Agent:

 

41



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) if so requested within three Business Days of the Closing Date, a Note
executed by the Borrower in favor of each requesting Lender;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and General Partner is duly
organized or formed, and that the Borrower is validly existing and in good
standing in its jurisdiction of organization, issued by the appropriate
authorities of such jurisdiction;

(v) favorable opinions of Tim Moore, Esq., General Counsel for the Borrower, and
Fulbright & Jaworski L.L.P., special Texas and New York counsel to the Borrower,
addressed to the Administrative Agent and each Lender;

(vi) the Audited Financial Statements;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Section 4.03(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the most recent Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) the current Debt Ratings, and (D) the Borrower’s true and correct
U.S. taxpayer identification number; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably require.

(b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents to which it is a party shall have been obtained
and shall be in full force and effect.

(c) Any fees, including any arrangement fees, agency fees and upfront fees, and
any expenses of the Arrangers and Administrative Agent, in each case, as agreed
in writing by the Borrower, required to be paid on or before the Closing Date
shall have been paid.

(d) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be

 

42



--------------------------------------------------------------------------------

consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto and the Administrative
Agent hereby agrees to promptly provide the Borrower with a copy of any such
notice received by the Administrative Agent.

4.02 Conditions Precedent to Activation. The obligation each Lender to make its
initial Loan hereunder is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt on the Activation Date, in form and
substance reasonably satisfactory to the Administrative Agent, an activation
certificate signed by a Responsible Officer of the Borrower specifying the
Activation Date and certifying that the conditions specified in Section 4.03(a)
and (b) have been satisfied.

(b) Any fees, including any arrangement fees, agency fees and upfront fees, and
any expenses of the Arrangers and Administrative Agent, in each case, as agreed
in writing by the Borrower, required to be paid on or before the Activation Date
shall have been paid.

(c) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced prior to or on the Activation
Date.

(d) The Activation Date shall have occurred on or before the Pre-Activation
Commitment Termination Date.

4.03 Conditions to all Loans. The obligation of each Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V and (ii) the Borrower in any other Loan Document shall be true and correct in
all material respects on and as of the date of such Loans, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.03, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall have occurred and be continuing, or would immediately
result from such proposed Loans or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. The Borrower and each Significant
Restricted Person (a) is duly organized or formed, validly existing and, as
applicable, in good

 

43



--------------------------------------------------------------------------------

standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or equivalent power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except in each case
referred to in clause (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document to which such Person is party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) violate (i) the terms of such Person’s Organization Documents,
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, or (iii) any
provision of Law applicable to it, (b) result in the acceleration of any
Indebtedness owed by it, (c) result in any breach of, or a default under, any
material Contractual Obligation to which such Person is a party or to which its
properties are bound or (d) result in the creation of any consensual Lien upon
any of its material assets except as expressly contemplated in, or permitted by,
the Loan Documents.

5.03 Governmental Authorization; Other Consents. Except as expressly
contemplated in or permitted by the Loan Documents, disclosed in Schedule 5.03
or disclosed pursuant to Section 6.03, no approval, consent, exemption or
authorization of, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required to be made or obtained by
any Restricted Person a party thereto pursuant to the provisions of any material
Law applicable to it as a condition to its execution, delivery or performance of
this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other such Loan Document when so executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower to the extent a party hereto
or thereto, as the case may be, enforceable against the Borrower that is party
hereto or thereto in accordance with its terms, except, in each case (a) as may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the respective dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

44



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2011, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) As of the Closing Date, for the period from December 31, 2010 through the
Closing Date, there exists no event or circumstance with respect to the Borrower
and its Subsidiaries taken as a whole, either individually or in the aggregate,
that has then resulted in a Material Adverse Effect.

5.06 Litigation. Except as disclosed in the Audited Financial Statements, in
Schedule 5.06 or pursuant to Section 6.03, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 Environmental Compliance. Except as disclosed in Schedule 5.07 or pursuant
to Section 6.03, the Borrower and its Subsidiaries conduct their businesses in
material compliance with applicable Environmental Laws and in the ordinary
course of business, review claims received by, and made against, them which
overtly allege liability or responsibility on any of them for violation by any
of them of any material Environmental Law on their respective businesses,
operations and material properties, which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 ERISA Compliance.

(a) Except as disclosed in the Audited Financial Statements, in Schedule 5.08 or
pursuant to Section 6.03, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Federal
or state laws, to the extent that any non-compliance therewith could reasonably
be expected to result in a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter has
been submitted to the IRS. To the knowledge of the Borrower, nothing has
occurred with respect to the Borrower or any ERISA Affiliate that would prevent
or cause the loss of such tax-qualified status.

 

45



--------------------------------------------------------------------------------

(b) Except as disclosed in the Audited Financial Statements, in Schedule 5.08 or
pursuant to Section 6.03, there are no pending or, to the knowledge of the
Borrower, overtly threatened in writing, claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the Audited
Financial Statements, in Schedule 5.08 or pursuant to Section 6.03, there has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or, actually known to the
Borrower, could reasonably be expected to result in a Material Adverse Effect.

(c) Except as disclosed in the Audited Financial Statements, in Schedule 5.08 or
pursuant to Section 6.03, (i) no ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate has actual knowledge of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, (ii) the Borrower and each ERISA
Affiliate has met, in all material respects, all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained, (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher, and neither the Borrower nor any ERISA Affiliate has
actual knowledge of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date, (iv) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums or obligations of immaterial amounts, and there are no
premium payments which have become due that are delinquent or are being
contested in good faith, (v) neither the Borrower nor any ERISA Affiliate has,
to its actual knowledge, engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA, and (vi) to the Borrower’s actual
knowledge, no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, in each case with respect to each of the
foregoing clauses (i) through (vi) of this Section 5.08(c), except as disclosed
in the Audited Financial Statements, in Schedule 5.08 or pursuant to
Section 6.03.

5.09 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged or will engage, principally, or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) The Borrower is not regulated under the Investment Company Act of 1940.

5.10 Disclosure. There is no fact known to any Restricted Person that has not
been disclosed to the Administrative Agent and the Lenders in writing which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby

 

46



--------------------------------------------------------------------------------

and the negotiation of this Agreement (including those delivered hereunder or
under any other Loan Document (in each case, as modified or supplemented by
other information so furnished, when so modified or supplemented)) contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained herein or therein, in the light of
the circumstances under which they were made, not misleading as of the date made
or deemed made (or if such information expressly relates or refers to an earlier
date, as of such earlier date); provided that, with respect to projected and
forecast financial information, the Borrower represents only that such
projections and forecasts were prepared in good faith based upon assumptions
deemed reasonable by it at the time.

5.11 Compliance with Laws. Except as set forth in Schedule 5.11 or in accordance
with Section 6.03, the Borrower and each Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith, and if necessary, by appropriate
proceedings diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03, and except in the case of the covenants set forth in Sections 6.04, 6.05,
6.06, 6.07, and 6.08, which shall be limited to Significant Restricted Persons)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent the following
statements and reports, at the Borrower’s expense:

(a) promptly upon the filing thereof, and in any event within ninety (90) days
after the end of each fiscal year, a copy of the Borrower’s Form 10-K, which
report shall include the Borrower’s complete consolidated financial statements
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an opinion, without material qualification, based on an
audit using generally accepted auditing standards, by PricewaterhouseCoopers
LLP, or other independent certified public accountants selected by General
Partner, stating that such consolidated financial statements have been so
prepared, and these financial statements shall contain a consolidated balance
sheet as of the end of such fiscal year and consolidated statements of earnings
for such fiscal year, and such consolidated financial statements shall set forth
in comparative form the corresponding figures for the preceding fiscal year; and

(b) promptly upon the filing thereof, and in any event within sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year, a
copy of the Borrower’s Form 10-Q, which report shall include the Borrower’s
unaudited consolidated balance sheet as of the end of such fiscal quarter and
consolidated statements of the Borrower’s earnings and cash flows for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter.

 

47



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (except as otherwise provided in subsection (c) below), in form and
detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief financial officer, principal accounting officer or treasurer of General
Partner (i) stating that such Consolidated financial statements are accurate and
complete in all material respects (subject to normal year-end adjustments),
(ii) stating that such Person has reviewed the Loan Documents, (iii) containing
calculations showing compliance (or non compliance) at the end of such fiscal
quarter with the requirements of Section 7.08, (iv) stating that, to the best of
such Person’s knowledge, no Default exists at the end of such fiscal quarter or
at the time of such certificate or specifying the nature and period of existence
of any such Default, and (v) identifying any Subsidiary designated as an
Unrestricted Subsidiary since the date of the most-recently delivered prior
certificate under this Section 6.02(a) (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the unit holders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower filed with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly, to the Administrative Agent, upon written request, such additional
information regarding the business, financial or corporate affairs of the
Borrower or any Subsidiary, or compliance with the terms of the Loan Documents,
in each case which are reasonably requested by the Administrative Agent or any
Lender and not subject to confidentiality restrictions or attorney-client
privilege; and

(d) notice of any public announcement by Moody’s or S&P of any downgrade in a
Debt Rating.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the

 

48



--------------------------------------------------------------------------------

Borrower’s website on the Internet at the website address listed on Schedule
10.02, (ii) on which such documents are delivered to the Administrative Agent
for posting to the Platform or (iii) on which such documents are posted on the
Borrower’s behalf on any other Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), and in
either case, the Borrower notifies the Administrative Agent of such posting or
link. The Administrative Agent shall have no obligation to request the delivery
of or to maintain paper copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent or its
authorized Affiliates will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that it instructs to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent or its authorized
Affiliates and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07), (y) all
Borrower Materials so marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Side Information” and (z) the
Administrative Agent or its authorized Affiliates shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender not later
than five Business Days after any executive officer of the Borrower has
knowledge:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

49



--------------------------------------------------------------------------------

6.04 Payment of Taxes, Etc. (a) Timely file all required tax returns (including
any extensions), (b) timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property, and
(c) maintain appropriate accruals and reserves for all of the foregoing as
required by GAAP, except to the extent that (i) it is in good faith contesting
the validity thereof by appropriate proceedings, if necessary, diligently
conducted and has set aside on its books adequate reserves therefor which are
required by GAAP or (ii) such non-filing, non-payment or non-maintenance would
not reasonably be expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve and maintain its legal
existence and good standing under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except, in each case (i) where the failure so to maintain or
preserve (as the case may be) would not reasonably be expected to cause a
Material Adverse Effect or (ii) as permitted in Section 7.03 or as a result of
statutory conversions.

6.06 Maintenance of Properties. Maintain all of its material properties and
equipment that are necessary in the operation of its business in good working
order and condition, ordinary wear and tear and obsoleteness excepted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Insurance. Maintain, with financially sound and reputable
insurance companies, insurance or, at its option, self-insure in such amounts
(after giving effect to any self-insurance compatible with the following
standards) and against such risks as are customarily insured by other Persons
engaged in the same or similar businesses and owning similar properties;
provided, however, that notwithstanding the foregoing provisions of this
Section 6.07, the Borrower or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
through any insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws. The insurance coverages and amounts will be reasonably
determined by the Borrower, based on coverages carried by prudent owners of
similar property, and with respect to each other Significant Restricted Person,
may be maintained by the Borrower.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings, if necessary, diligently conducted, or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09 Books and Records. Maintain full and accurate books of record and account
in conformity with GAAP consistently applied.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and to make copies thereof or
abstracts therefrom, and to discuss its

 

50



--------------------------------------------------------------------------------

affairs, finances and accounts with its officers and independent public
accountants, all at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower. Each of the foregoing inspections and
examinations shall be made subject to compliance with applicable safety
standards and the same conditions applicable to any Restricted Person in respect
of property of that Restricted Person on the premises of Persons other than a
Restricted Person or an Affiliate of a Restricted Person, and all information,
books and records furnished or requested to be made, all information to be
investigated or verified, all copies and abstracts of all information, books and
records and all discussion conducted with any officer, employee or
representative of any Restricted Person, in each case, shall be subject to any
applicable attorney-client privilege exceptions which the Borrower or such
Restricted Person determines is reasonably necessary and compliance with
conditions to disclosures under non-disclosure agreements between any Restricted
Person and Persons other than a Restricted Person or an Affiliate of a
Restricted Person and the express undertaking of each Person acting at the
direction of or on behalf of any Lender Party to be bound by the confidentiality
provisions of Section 10.07 of this Agreement.

6.11 Use of Proceeds. Use the proceeds of the Loans for working capital, capital
expenditures, repayment of intercompany debt, acquisitions and other general
corporate purposes not in violation of any Law applicable to it and not
resulting in a Default or Event of Default.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not
(except in the case of the covenant set forth in Section 7.02, which shall be
limited to Subsidiaries), nor shall it permit any Subsidiary (except in the case
of the covenants set forth in Sections 7.03 and 7.06, which shall be limited to
Significant Restricted Persons, and in the case of the covenant in Section 7.04,
which shall be limited to the Borrower) to:

7.01 Liens. Create, incur, assume or permit to exist any Lien upon any of its
Principal Property or upon the Equity Interests of any Subsidiary to secure
Indebtedness (other than, for the avoidance of doubt, Unrestricted
Subsidiaries), whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document or securing any of the Obligations
(which Liens may, if required as a condition to the granting or acceptance
thereof, also secure, on a pari-passu basis, any Swap Contracts with Lenders or
their Affiliates);

(b) Liens for taxes, assessments, charges and levies not yet delinquent or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens (including Liens on property of any Restricted Person in the
possession of storage facilities, pipelines or barges) arising in the ordinary
course of business for amounts which are not overdue for a period of more than
60 days or which are being contested in good faith and by appropriate
proceedings, if necessary, diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

51



--------------------------------------------------------------------------------

(d) Liens on cash and cash equivalents under or with respect to accounts with
brokers or counterparties with respect to hedging contracts consisting of cash,
commodities or futures contracts, options, securities, instruments and other
like assets securing only hedging contracts;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation (other than any Lien imposed by ERISA), or to secure letters of
credit issued with respect thereto;

(f) deposits to secure the performance of bids, trade contracts, leases (other
than for borrowed money), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (or to secure letters of credit issued in connection
therewith);

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property or minor imperfections in title thereto which, in the
aggregate, are not material in amount, and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(h) inchoate Liens in respect of pending litigation, or Liens securing judgments
for the payment of money (or securing letters of credit, appeal or other surety
bonds related to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower or any Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve System or pursuant
to the Security Documents, and (ii) such deposit account is not intended by the
Borrower or any Subsidiary to provide collateral to the depository institution;

(j) Liens arising out of all presently existing and future division and transfer
orders, advance payment agreements, processing contracts, gas processing plant
agreements, operating agreements, gas balancing or deferred production
agreements, pooling, unitization or communitization agreements, pipeline,
gathering or transportation agreements, platform agreements, drilling contracts,
injection or repressuring agreements, cycling agreements, construction
agreements, salt water or other disposal agreements, leases or rental
agreements, farm-out and farm-in agreements, exploration and development
agreements, and any and all other contracts or agreements covering, arising out,
used or useful in connection with or pertaining to the exploration, development,
operation, production, sale, use, purchase, exchange, storage, separation,
dehydration, treatment, compression, gathering, transportation, processing,
improvement, marketing, disposal, or handling of any oil and gas property of the
Borrower;

 

52



--------------------------------------------------------------------------------

(k) Liens in respect of Operating Leases;

(l) Liens securing Acquired Indebtedness, provided that (i) each such Lien
(A) existed at the time of its acquisition and was not created in anticipation
thereof, or (B) was created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such property or asset, (ii) no such Lien shall
extend to or cover any property or asset of a Restricted Person other than the
property or asset so acquired (or constructed), and any extension, renewal,
refinancing, refunding or replacement (or successive extensions, renewals,
refinancings, refundings or replacements), in whole or part, of the foregoing,
and (iii) such Lien shall not secure any additional Indebtedness and
obligations;

(m) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
Law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(n) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

(o) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(p) Liens pursuant to the Pine Prairie Lease and extensions, renewals and
replacement thereof; and

(q) Liens otherwise not permitted herein which secure obligations in an
aggregate principal amount not to exceed at any time outstanding 10% of the
Borrower’s Consolidated Net Tangible Assets.

7.02 Indebtedness. Create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of any Restricted Person owing to another Restricted Person;

(c) Acquired Indebtedness;

(d) Indebtedness of (i) any of its Subsidiaries (and guarantees thereof by its
Subsidiaries) under the PAA US/Canada Credit Agreement, (ii) Plains Marketing
(and

 

53



--------------------------------------------------------------------------------

guarantees thereof by its Subsidiaries) under the Hedged Inventory Credit
Agreement and (iii) PNGS (and guarantees thereof by its Subsidiaries) (w) under
the PNGS Credit Agreement, including “GO Bond Term Loans” thereunder, (x) owing
to the “GO Bond Issuer” as defined in the PNGS Credit Agreement pursuant to the
“GO Bond Documents” as defined in the PNGS Credit Agreement, (y) under other
unsecured bank credit facilities or (z) under any unsecured notes, bonds or
debentures;

(e) Indebtedness under the Pine Prairie Lease and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals and replacements; and

(f) other Indebtedness not otherwise permitted pursuant to the foregoing clauses
(a), (b), (c), (d) and (e) in an aggregate principal amount at any time
outstanding not to exceed 15% of the Borrower’s Consolidated Net Tangible
Assets.

7.03 Fundamental Changes; Dispositions. Merge, dissolve, liquidate, consolidate
with or into another Person, or sell, transfer, lease, exchange or otherwise
dispose of (whether in one transaction or in a series of related transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or, upon
giving pro forma effect thereto, would immediately result therefrom:

(a) any Significant Restricted Person may merge, consolidate or amalgamate with
another Person, provided that (i) if such Significant Restricted Person is the
Borrower, the Borrower shall be the acquiring, surviving or continuing entity,
and (ii) as to any other Significant Restricted Person, (x) the Borrower or such
Significant Restricted Person is the acquiring, surviving or continuing entity
(or, with respect to any merger, consolidation or amalgamation involving such
Significant Restricted Person, the surviving or continuing entity becomes a
Significant Restricted Person in the transaction) or (y) such merger,
consolidation or amalgamation is in connection with the sale, transfer, lease,
exchange or other disposition of all or substantially all of such Significant
Restricted Person’s Equity Interests;

(b) any Significant Restricted Person other than the Borrower may sell,
transfer, lease exchange or otherwise dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise); and

(c) any Significant Restricted Person other than the Borrower may dissolve or
liquidate if such dissolution or liquidation results from dispositions not
prohibited by this Agreement.

7.04 Restricted Payments. Declare or make any Restricted Payment unless no
Default or Event of Default has occurred and is continuing or, immediately after
giving effect thereto, would result therefrom.

7.05 Transactions with Affiliates. Enter into any material transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on terms that are no less favorable to the Borrower or
such Restricted Person as would be

 

54



--------------------------------------------------------------------------------

obtainable by the Borrower or such Restricted Person at the time in an arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to any of the following transactions:
(a) transactions between or among the Borrower and any of its Subsidiaries or
between and among any Subsidiaries; (b) if and to the extent any of them
constitute transactions with Affiliates, transactions governed by the Amended
and Restated Omnibus Agreement between Plains Resources Inc., the Borrower,
Plains Marketing, GP LLC, Plains Marketing GP, Inc. and Plains Pipeline (and
successors of each) dated July 23, 2004, as amended and in effect; or the
Amended and Restated Crude Oil Marketing Agreement among Plains Resources Inc.,
Calumet Florida, LLC and Plains Marketing dated as of July 23, 2004, as amended
and in effect, (c) any employment, equity award, equity option or equity
appreciation agreement or plan entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business of the Borrower or such
Subsidiary; (d) transactions effected in accordance with the terms of agreements
as in effect on the Closing Date; (e) customary compensation, indemnification
and other benefits made available to officers, directors or employees of the
Borrower, any of its Subsidiaries or the General Partner, including
reimbursement or advancement of out-of-pocket expenses and provisions of
officers’ and directors’ liability insurance; and (f) transactions as
contemplated by the Borrower’s agreement of limited partnership.

7.06 Burdensome Agreements. Except as expressly provided for in the Loan
Documents, as described in any Schedule hereto or pursuant to a Restriction
Exception, the substance of which, in detail reasonably satisfactory to the
Administrative Agent, is promptly reported to Administrative Agent, enter into
any Contractual Obligation that limits the ability (a) of any Significant
Restricted Person to make Restricted Payments to the Borrower or otherwise to
transfer property to the Borrower, (b) of any Significant Restricted Person to
redeem Equity Interests held in it by the Borrower, (c) of any Significant
Restricted Person to repay loans and other Indebtedness owing by it to the
Borrower, or (d) of any Significant Restricted Person to guarantee the payment
of Indebtedness of the Borrower (excluding in each such case any restrictions
with respect to PNGS and its Subsidiaries contained in (i) documents governing
Indebtedness of PNGS and its Subsidiaries permitted under Section 7.02(d)(ii) or
(ii) the organizational and governance documents of PNGS as in effect on the
Closing Date).

7.07 Use of Proceeds. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying margin stock or to refund indebtedness originally incurred for such
purpose (within the meaning of Regulation U of the FRB).

7.08 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than the ratio set
forth below opposite such period, calculated, with respect to Consolidated
EBITDA, on a trailing four-quarter basis:

 

55



--------------------------------------------------------------------------------

Applicable Period

   Maximum
Consolidated
Leverage Ratio  

(i) During an Acquisition Period

     5.50:1.0   

(ii) Other than during an Acquisition Period

     5.00:1.0   

provided; for purposes of this Section 7.08, Consolidated EBITDA may include, at
the Borrower’s option (a) any Material Project EBITDA Adjustments as provided
below, limited in each case with respect to any non-wholly-owned Subsidiaries to
a proportional amount of such adjustments equal to the Borrower’s direct or
indirect ownership interest therein, and (b) any “New Cavern EBITDA Adjustments”
and “Material Project EBITDA Adjustments” (as such terms are defined in
Section 7.09 of the PNGS Credit Agreement) (collectively, “PNGS EBITDA
Adjustments”), limited to a proportional amount of such adjustments equal to the
Borrower’s direct or indirect ownership interest in PNGS.

As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of the Borrower or any of its
Subsidiaries (other than PNGS) (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), the aggregate capital cost of which (inclusive of
capital costs expended prior to the acquisition thereof) is reasonably expected
by the Borrower to exceed, or exceeds, $50,000,000 (a “Material Project”):

(A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project) of an amount to be
approved by the Administrative Agent as the projected Consolidated EBITDA
attributable to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project, such amount
based only on (i) projected revenues from firm fixed-fee contracts (subject to
adjustments for customer creditworthiness) and tariffs relating to such Material
Project, less expenses, (ii) projected Commercial Operations Date (to be no more
than 18 months from the fiscal quarter in which such Material Project EBITDA
Adjustment is initially proposed), and (iii) other factors reasonably deemed
appropriate by the Administrative Agent, which may, at the Borrower’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
or expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%;

 

56



--------------------------------------------------------------------------------

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for such fiscal quarters; and

(C) the aggregate amount of all Material Project EBITDA Adjustments and PNGS
EBITDA Adjustments during any period shall be limited to 15% of the total actual
Consolidated EBITDA for such period (which total actual Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments or
PNGS EBITDA Adjustments).

In addition, for purposes of this Section 7.08, Hybrid Securities up to an
aggregate principal amount of 15% of Consolidated Total Capitalization shall be
excluded from Consolidated Funded Indebtedness.

Deliverables for Material Project EBITDA Adjustments and PNGS EBITDA Adjustments

The Borrower shall, no later than three Business Days prior to its delivery of a
Compliance Certificate for any fiscal quarter for which the Borrower desires to
include Material Project EBITDA Adjustments or PNGS EBITDA Adjustments, deliver
to Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent and certified by a financial officer of the Borrower,
written pro forma projections of Consolidated EBITDA attributable to such
Material Project EBITDA Adjustments or PNGS EBITDA Adjustments, and such other
related information and documentation reasonably requested by and reasonably
satisfactory to Administrative Agent in all respects, including with respect to
Material Project EBITDA Adjustments, certification as to Material Project
completion percentage, expected Commercial Operations Date and no material
delays with respect thereto and with respect to PNGS EBITDA Adjustments such
information with respect to the calculation thereof pursuant to the PNGS Credit
Agreement.

7.09 Unrestricted Subsidiaries . So long as no Default or Event of Default has
occurred and is continuing, and immediately after giving effect to such
designation on a pro forma basis, no Default or Event of Default would result
therefrom, the Borrower or any wholly-owned Subsidiary of the Borrower may
designate one or more Subsidiaries as Unrestricted Subsidiaries (each such
Subsidiary, and each of its Subsidiaries, an “Unrestricted Subsidiary”), which
Unrestricted Subsidiaries shall be subject to the following:

(a) No Unrestricted Subsidiary shall be deemed to be a “Restricted Person” or a
“Subsidiary” of the Borrower for purposes of this Agreement or any other Loan
Document, and no Unrestricted Subsidiary shall be subject to or included within
the scope of any provision herein or in any other Loan Document, including
without limitation any representation, warranty, covenant or Event of Default
herein or in any other Loan Document, except as set forth in this Section 7.09.

 

57



--------------------------------------------------------------------------------

(b) No Restricted Person shall guarantee or otherwise become liable in respect
of any Indebtedness of, grant any Lien on any of its property (other than its
Equity Interests in an Unrestricted Subsidiary) to secure any Indebtedness of or
other obligation of, or provide any other form of credit support to, any
Unrestricted Subsidiary, and no Restricted Person shall enter into any contract
or agreement with any Unrestricted Subsidiary, except on terms no less favorable
to such Restricted Person, as applicable, than could be obtained in a comparable
arm’s length transaction with a non-Affiliate of such Restricted Person;
provided, Restricted Persons may guarantee trade accounts payable of
Unrestricted Subsidiaries that arise in the ordinary course of business in an
amount not to exceed five percent (5%) of the Borrower’s Consolidated Net
Tangible Assets.

(c) The Borrower shall at all times maintain, as between Restricted Persons and
Unrestricted Subsidiaries, the separate existence of each Unrestricted
Subsidiary.

(d) Restricted Persons shall notify each Lender Party, not later than five
(5) Business Days after any executive officer of Restricted Persons has
knowledge of, any claim, including any claim under any Environmental Law, or any
notice of potential liability under any Environmental Law, asserted against any
Unrestricted Subsidiary or with respect to any Unrestricted Subsidiary’s
properties that would reasonably be expected to result in a Material Adverse
Effect, stating that such notice is being given pursuant to this Section 7.09.

The Borrower may designate any Unrestricted Subsidiary to become a Restricted
Person if a Default or Event of Default is not continuing, such designation
would not, immediately after giving effect thereto, result in a Default or an
Event of Default, and immediately thereafter such Subsidiary has no outstanding
Indebtedness. Immediately thereafter, the Borrower shall promptly notify
Administrative Agent of such designation and provide to it an officer’s
certificate that such designation was made in compliance with this Section 7.09.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when due and payable, any amount
of principal of any Loan, or (ii) within three Business Days after the same
becomes due and payable, any interest on any Loan, or any fee due hereunder
pursuant to Section 2.07, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or Article VII; or

(c) Other Defaults. The Borrower fails to perform or comply with any of its
obligations under any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document to which it is a party on its
part to be performed or complied with and such failure continues for 30 days
after notice of such failure is given by the Administrative Agent to the
Borrower; or

 

58



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower herein or in any other Loan Document
shall be incorrect when made or deemed made in any material respect; or

(e) Cross-Default. (i) The Borrower or any Restricted Person (A) fails to make
any payment when due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) of any principal of or interest
on any Indebtedness (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) in an aggregate principal amount which exceeds the Threshold
Amount, and such failure continues after the passing of the applicable notice
and grace periods, (other than such Indebtedness the validity of which is being
contested in good faith, by appropriate proceedings (if necessary) and for which
adequate reserves with respect thereto are maintained on the books of such
Restricted Person as required by GAAP) or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, in each case, beyond the applicable grace, cure, extension,
forbearance or similar period, if the effect of which failure or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, (1) the Swap Termination Value owed by the Borrower or such Subsidiary as
a result thereof is greater than the Threshold Amount (other than amounts under
such Swap Contract, the validity of which are being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of such Restricted Person as
required by GAAP), (2) after giving effect to any applicable grace, cure,
extension, forbearance or similar period, the effect of such Early Termination
Date is to cause such Swap Termination Value to become due, and (3) such Swap
Termination Value has not been paid when due; or

(f) Insolvency Proceedings, Etc. The Borrower, any other Significant Restricted
Person, GP LLC, Plains AAP or the General Partner institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

59



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any other
Significant Restricted Person becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
stayed, released, vacated or fully bonded within 60 days (or such longer period
for which a stay of enforcement is allowed by applicable Law) after its issue or
levy; or

(h) Judgments. There is entered against any Significant Restricted Person a
final judgment for the payment of money in an aggregate amount (as to all such
judgments or orders) which exceeds $50,000,000 (to the extent not covered by
independent third-party insurance as to which such insurer has not disputed
coverage, or self-insurance reasonably acceptable to the Administrative Agent)
at any one time outstanding and prior to the discharge thereof, (i) enforcement
proceedings are lawfully commenced by any creditor upon such judgment, or
(ii) there is a period of 30 consecutive days after the entry of such judgment
during which a discharge, stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount, in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the payment Obligations,
ceases to be in full force and effect; or the Borrower contests in any manner
the validity or enforceability of any Loan Document; or the Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated or
suspended (as the case may be), whereupon such commitments and obligation shall
be terminated or suspended (as the case may be);

 

60



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts that have accrued and are owing as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable, any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the payment Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
DNB Bank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The

 

61



--------------------------------------------------------------------------------

provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions (other than the right to reasonably
approve a successor Administrative Agent pursuant to Section 9.06).

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

62



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation or Removal of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower,
which notice shall set forth the proposed date of resignation, which shall be
not less than 30 days after the date of such notice, during which time the
Administrative Agent shall continue to act as the Administrative Agent
hereunder, unless sooner replaced or removed in accordance with the provisions
hereof. In addition, at any time the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person, remove such Person as Administrative Agent. Upon
receipt of any such notice of resignation or issuance of notice of removal, the
Required Lenders shall have the right to appoint a successor (subject to
consultation with the Borrower, unless an Event of Default has occurred and is
continuing), which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by

 

63



--------------------------------------------------------------------------------

the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or the
Required Lenders issue such notice of removal, then the retiring or removed
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above (subject to
consultation with the Borrower, unless an Event of Default has occurred and is
continuing); provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation or removal shall nonetheless become effective in accordance
with such notice and (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired or removed) Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

64



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with Section 8.03;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04, in each case, in accordance
with Section 8.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all payment
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale not prohibited
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

65



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate, except with respect to interest on
past-due principal of any Loan, which shall require the written consent of each
Lender, or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or to reduce any fee payable hereunder;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

66



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower and its Affiliates), if such questionnaire has been received by the
Person sending such notice or communication, or if such questionnaire has not
been received by such sending Person, to such address as may be reasonably
believed to be correct by such sending Person.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent and the Borrower that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

 

67



--------------------------------------------------------------------------------

next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
have resulted from such Agent Party’s gross negligence, willful misconduct or
material breach of any of its obligations under any Loan Document; provided,
however, that in no event shall any party hereto, Related Party of any party
hereto or Agent Party have any liability to each other party hereto, its Related
Parties, any Agent Party or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its Subsidiaries or their
respective securities for purposes of United States Federal or state securities
laws.

 

68



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower, as provided in
Section 10.04(b). All telephone notices to and other telephonic communications
with the Administrative Agent may be recorded by any person a party thereto, and
each of the parties hereto consent to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement; Nature of Obligations. No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or

 

69



--------------------------------------------------------------------------------

(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, other than expenses of a Defaulting
Lender proximately caused by conduct, acts or omissions described in clauses
(a), (b) or (c) of the definition of “Defaulting Lender”.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (each such Person
being called an “Indemnitee”) against any and all liabilities, obligations,
claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
such Lender Party growing out of, resulting from or in any other way associated
with the Loan Documents and the transactions and events (including the
enforcement or defense thereof) at any time associated therewith or contemplated
therein and the Borrower’s use of Loan proceeds (whether arising in contract or
in tort or otherwise and including any violation or noncompliance with any
Environmental Laws by any Indemnitee or any other Person or any liabilities or
duties of any Indemnitee or any other Person with respect to Hazardous Materials
found in or released into the environment). In the case of an investigation,
litigation or proceeding to which the indemnity in this Section 10.04 applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by the Borrower, any of its equity holders, Affiliates
or creditors or an Indemnitee or any third party and whether or not an
Indemnitee is otherwise a party thereto.

(c) THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES
AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided only that no
Indemnitee shall be entitled under this section to receive indemnification for
that portion, if any, of any liabilities and costs which (i) is proximately
caused by its own (A) individual gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final judgment, or
(B) material breach of any of its obligations hereunder or under any other Loan
Documents, as determined by a court of competent jurisdiction in a final
judgment, (ii) arises by reason of a claim (A) by any one or more Indemnitees
against any one or more other Indemnitees or (B) by an equity-interest owner of
any Indemnitee against any one or more Indemnitees, so long as in either such
case, such claim is not proximately caused solely by the breach hereunder or
under any other Loan Document by the Borrower or its Affiliates or (iii) are
incurred by an Indemnitee that is a Defaulting Lender, and such liabilities or
costs are proximately caused by conduct, acts or omissions described in clauses
(a), (b) or (c) of the definition of “Defaulting Lender”. If any Person
(including the Borrower or any of its Affiliates) ever alleges gross negligence
or willful misconduct pursuant to the preceding clause (i)(A) (but, for the
avoidance of doubt, not with respect to an allegation of a material breach
pursuant to the preceding clause (i)(B)) by any Indemnitee, the indemnification
provided for in this section shall nonetheless be paid upon demand, subject to
later adjustment or reimbursement, until such time as a court of competent
jurisdiction enters a final judgment as to the extent and effect of the alleged
gross negligence or willful misconduct. As used in this section the term
“Indemnitee” shall refer not

 

70



--------------------------------------------------------------------------------

only to each Person designated as a Lender Party in Section 1.01 but also to
each director, officer, trustee, agent, attorney, employee, representative and
Affiliate of such Persons. So long as no Default has occurred and is continuing
and the Borrower is financially solvent, no Indemnitee may settle any claim to
be indemnified without the consent of the Borrower, such consent not to be
unreasonably withheld; provided that the Borrower may not reasonably withhold
consent to any settlement that an Indemnitee proposes, if the Borrower does not
have the financial ability to pay all its obligations outstanding and asserted
against the Borrower at that time, including the maximum potential claims
against the Indemnitee to be indemnified pursuant to this Section 10.04.

(d) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any applicable Related Party of any of the foregoing, without
affecting the Borrower’s payment obligations with respect thereto, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (d) are subject
to the provisions of Section 2.10(d).

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than as a result of such Indemnitee’s gross
negligence, willful misconduct or material breach of any of its obligations
under any Loan Document.

(f) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor and the Borrower’s receipt of reasonably
detailed invoices or statements related thereto.

(g) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

71



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

72



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any such assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment permitted by
Section 10.06(b) shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

73



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender against receipt by the Borrower of the
cancelled original Note of the assignor, if its entire Commitment was assigned,
or evidence that such assignor’s Note is marked to reflect its reduction. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time and recordation of Assignments and Assumptions (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the

 

74



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice, and the Administrative Agent shall provide any
information therein as the Borrower shall reasonably request from time to time.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01 (it being
understood that the documentation required under Section 3.01 shall be delivered
to the participating Lender) and the obligations imposed by such Sections and
shall be subject to replacement pursuant to Section 3.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. Each Lender that sells a participation agrees,
at such Lender’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
in such Lender’s Loans and the principal amounts (and stated interest) of each
such Participant’s interest in such Lender’s Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of its Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in such Lender’s commitments, loans or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the Treasury regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is

 

75



--------------------------------------------------------------------------------

recorded in such Lender’s Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply and complies with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Lost Notes. Upon receipt of an affidavit reasonably satisfactory to the
Borrower of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note in the
principal amount of such Lender’s then Commitment or if no Commitment is in
effect, the outstanding principal amount owed to such Lender and otherwise of
like tenor.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders (for itself and each of its Related
Parties) agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and will maintain such confidences), (b) to the extent requested or required by
applicable laws or regulations or by any subpoena or similar legal process,
including in connection with any pledge or assignment made pursuant to
Section 10.06(f), (c) subject to this Section 10.07, to any other party hereto,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or in connection with any Default or anticipated Default,
the enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to, and requested by, the Borrower and its
obligations, (f) with the consent of the Borrower or (g) to the extent such

 

76



--------------------------------------------------------------------------------

Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
Affiliate of any of them, or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. At any time and from time to time during the continuance
of any Event of Default, each Lender is hereby authorized, to the fullest extent
permitted by applicable law, to set off and apply against the payment
Obligations then due and payable (without notice to any Restricted Person), any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender

 

77



--------------------------------------------------------------------------------

exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided in Section 3.06(a), (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender

 

78



--------------------------------------------------------------------------------

pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any
Lender fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or any other Loan Document that requires the
consent of (A) the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
or (B) all Lenders (or all Lenders directly affected thereby), and such
election, consent, amendment, waiver or other modification is otherwise
consented to by Supermajority Lenders, or (v) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) unless paid by the assignee or waived by the Administrative Agent in its
sole discretion, the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and subject to Section 2.12) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not violate applicable Laws.

Notwithstanding the foregoing rights of the Borrower under this Section, the
Borrower may not replace any Lender which seeks compensation under Section 3.04
or reimbursement under Section 3.01 unless the Borrower is replacing all Lenders
which are then seeking such compensation or reimbursement.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR

 

79



--------------------------------------------------------------------------------

RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

80



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, the
Co-Syndication Agents and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, the Co-Syndication Agents and the Lenders, on the other
hand, (ii) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Co-Syndication Agents and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, any Arranger, any Co-Syndication Agent nor any Lender has
any obligation to the Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arrangers, the Co-Syndication Agents, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger, any Co-Syndication Agent nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Co-Syndication Agents and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 No Recourse to Other Persons. No past, present or future director,
officer, partner, employee, incorporator, manager, stockholder, unitholder or
member of the Borrower, General Partner, Plains AAP, or GP LLC, and no past,
present or future director, officer, partner, employee, incorporator, manager,
stockholder, unitholder or member of any Subsidiary of the Borrower that is from
time to time the Borrower shall have any liability for any Obligations or for
any claim based on, in respect of, or by reason of, the Obligations or their
creation as such. Each party hereto, for itself and each of its Related Parties,
waives and releases all such liability. The waiver and release are part of the
consideration for the incurrence of Indebtedness by the Borrower hereunder and,
as applicable, the making of the Notes.

10.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

81



--------------------------------------------------------------------------------

10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all information that is in its or any of its Subsidiary’s
possession or control and not subject to confidentiality arrangements with third
parties or counsel which the Administrative Agent or such Lender reasonably
requests to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act
(and if any of such information is not in the Borrower’s or any of its
Subsidiary’s possession or control, will use its commercially reasonable efforts
to obtain such information and other documentation).

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PLAINS ALL AMERICAN PIPELINE, L.P. By:   PAA GP LLC, its general partner By:  
PLAINS AAP, L.P., its sole member By:  

PLAINS ALL AMERICAN GP LLC,

its general partner

 

By:   /s/ Charles Kingswell-Smith   Charles Kingswell-Smith   Vice President and
Treasurer

 

Plains All American 364-Day Credit Facility    S-1



--------------------------------------------------------------------------------

DNB BANK ASA, as Administrative Agent By:   /s/ Sanjiv Nayar Name:   Sanjiv
Nayar Title:   Senior Vice President

 

By:   /s/ Barbara Gronquist Name:   Barbara Gronquist Title:   Senior Vice
President

 

 

DNB BANK ASA, GRAND CAYMAN BRANCH, as a Lender By:   /s/ Sanjiv Nayar Name:  
Sanjiv Nayar Title:   Senior Vice President

 

By:   /s/ Barbara Gronquist Name:   Barbara Gronquist Title:   Senior Vice
President

 

Plains All American 364-Day Credit Facility    S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Adam H. Fey Name:   Adam H. Fey
Title:   Director

 

Plains All American 364-Day Credit Facility    S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Stephanie Balette Name:  
Stephanie Balette Title:   Authorized Officer

 

Plains All American 364-Day Credit Facility    S-4



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:   /s/ Leon Mo Name:   Leon Mo Title:   Authorized Signatory

 

Plains All American 364-Day Credit Facility    S-5



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:   /s/ Irja R. Otsa Name:   Irja R. Otsa
Title:   Associate Director By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:
  Associate Director

 

Plains All American 364-Day Credit Facility    S-6



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Mark Oberreuter
Name:   Mark Oberreuter Title:   Vice President

 

Plains All American 364-Day Credit Facility    S-7



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Commitment      Applicable
Percentage  

DNB Bank ASA, Grand Cayman Branch

   $ 200,000,000         16.66666667 % 

Bank of America, N.A.

   $ 200,000,000         16.66666667 % 

JPMorgan Chase Bank, N.A.

   $ 200,000,000         16.66666667 % 

Mizuho Corporate Bank, Ltd.

   $ 200,000,000         16.66666667 % 

UBS Loan Finance LLC

   $ 200,000,000         16.66666667 % 

Wells Fargo Bank, National Association

   $ 200,000,000         16.66666667 % 

Total

   $ 1,200,000,000         100.00000000 % 



--------------------------------------------------------------------------------

SCHEDULE 5.03

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.07

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08

ERISA MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.11

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Plains All American Pipeline, L.P.

333 Clay Street, Suite 1700

Houston, TX 77002

Attention: Chief Financial Officer

Telephone: 713-646-4100

Telecopier: (713) 646-4313

U.S. Taxpayer Identification Number: 76-0582150

ADMINISTRATIVE AGENT:

Administrative Agent

DNB Bank ASA

200 Park Avenue, 31st Floor

New York, NY 10166

Administrative Contact (Primary)t

Alberto Caceda

Assistant Treasurer

DNB Bank ASA

333 Clay Street, Suite 3950

Houston, TX 77002

Telephone: 832-214-5807

Telecopier: 832-214-5839

Electronic Mail: alberto.caceda@dnb.no

 

Payment Instructions:    Name of Bank:    Bank of New York, New York ABA Number:
   021 000 018 Account Name:    DNB Bank ASA, New York Branch Account Number:   
802 500 1499 Favor account Name:    Plains All American Pipeline, L.P. Favor
account Number    15356999 Reference:    Plains All American Pipeline, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,             

To: DNB Bank ASA, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
December 9, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Plains All American
Pipeline, L.P., a Delaware limited partnership (the “Borrower”), DNB Bank ASA,
as Administrative Agent, and the Lenders from time to time party thereto.

The undersigned hereby requests (select one):

¨     A Borrowing of Loans

¨     A conversion or continuation of Loans

1. On                     (a Business Day).

2. In the [principal amount of $             .

    [Amount designated as Working Capital Borrowing: $             .]

3. Comprised of [Base Rate Loans] [Eurodollar Rate Loans]

4. For Eurodollar Rate Loans: with an Interest Period of [seven] [fourteen]
[days] [one] [two] [three] [six] [            ] [month[s]].

[5. If a conversion or continuation of Loans, the existing Borrowing(s) of Loans
to be converted or continued:

Principal amount of $            of Eurodollar Rate Loans with an Interest
Period ending             .

Principal amount of $            of Base Rate Loans.]

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

A - 1

 

Form of Loan Notice



--------------------------------------------------------------------------------

PLAINS ALL AMERICAN PIPELINE, L.P.   By:   PAA GP LLC, its general partner   By:
  PLAINS AAP, L.P., its sole member  

By: PLAINS ALL AMERICAN GP LLC,

its general partner

 

  By:       Name:       Title:    

 

A - 2

 

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$                            , 20    

FOR VALUE RECEIVED, the undersigned, PLAINS ALL AMERICAN PIPELINE, L.P., a
Delaware limited partnership (“Borrower”), hereby promises to pay to
            or its registered and permitted assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal sum of             Dollars ($            ), or, if greater or less,
the aggregate unpaid principal amount of each Loan from time to time made by the
Lender to Borrower under that certain 364-Day Credit Agreement, dated as of
December 9, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, DNB Bank ASA,
as Administrative Agent, and the Lenders from time to time party thereto.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made as provided in the Agreement and to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due pursuant to the Agreement, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable, in each case, to the extent provided in the Agreement. Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence in
collecting, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

B - 1

 

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

PLAINS ALL AMERICAN PIPELINE, L.P.   By:   PAA GP LLC, its general partner   By:
  PLAINS AAP, L.P., its sole member   By:  PLAINS ALL AMERICAN GP LLC, its
general partner

 

  By:       Name:       Title:    

 

B - 2

 

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of Loan
Made

 

End of Interest
Period

 

Amount of Principal
or Interest Paid This
Date

 

Outstanding
Principal Balance
This Date

 

Notation Made By

                                               

 

B - 3

 

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,             

To: DNB Bank ASA, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
December 9, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Plains All American
Pipeline, L.P., a Delaware limited partnership (the “Company”), DNB Bank ASA, as
Administrative Agent, and the Lenders from time to time party thereto.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the duly elected, qualified and acting [chief financial officer /
principal accounting officer / treasurer] of PLAINS ALL AMERICAN GP LLC, a
Delaware limited liability company (“General Partner”), the sole general partner
of PLAINS AAP, L.P., the sole member of PAA GP LLC, the sole general partner of
the Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of General Partner, in its
capacity as the sole general partner of PLAINS AAP, L.P., the sole member of PAA
GP LLC, the sole general partner of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited consolidated financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the date above designated as the Financial Statement
Date (the “Reporting Date”), together with the opinion of an independent
certified public accountant required by such section. Such consolidated
financial statements are accurate and complete in all material respects (subject
to normal year-end adjustments).

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited consolidated financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the date above designated as the Financial Statement Date
(the “Reporting Date”). Such consolidated financial statements fairly present
the financial condition of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP as at such date and their results of operations
for such period, subject only to the absence of footnotes and to normal year-end
audit adjustments.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the transactions and condition (financial or otherwise) of the Company during
the fiscal period covered by such consolidated financial statements with a view
to determining whether during such fiscal period the Company performed and
observed all its Obligations under the Loan Documents, and

 

C - 1

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, no Default has occurred and is
continuing on the Reporting Date.]

—or—

[to the best knowledge of the undersigned, the following is a list of (i) each
Default that has occurred and is continuing on the Reporting Date and (ii) its
nature and status:]

3. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the Reporting Date.

4. Attached hereto as Schedule 2 is a list of each Subsidiary designated as an
Unrestricted Subsidiary since the date of the most-recently delivered prior
Compliance Certificate under Section 6.02(a) of the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of                 ,                 .

 

PLAINS ALL AMERICAN PIPELINE, L.P.   By:   PAA GP LLC, its general partner   By:
  PLAINS AAP, L.P., its sole member   By:   PLAINS ALL AMERICAN GP LLC, its
general partner

 

  By:       Name:       Title:    

 

C - 2

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 7.08 – Consolidated Leverage Ratio.

    

A.

   Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):     

1.

   Consolidated Net Income for Subject Period:    $                  

2.

   Consolidated interest charges and expenses for Subject Period:     

3.

   Provision for income taxes for Subject Period:    $       

4.

   Depreciation expenses for Subject Period:    $       

5.

   Depletion expenses for Subject Period:    $       

6.

   Amortization expenses for Subject Period:    $       

7.

   Costs or expenses resulting from distributions or redemptions of the
Company’s units issued pursuant to the Company’s long-term incentive plan for
Subject Period:     

8.

   Any acquisition-related expenses deducted from Consolidated Net Income for
Subject Period and associated with closed acquisitions or any other potential
acquisitions that have not been abandoned:    $       

9.

   Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:    $       

10.

   Income tax credits for Subject Period:    $       

11.

   Non-cash additions to Consolidated Net Income for Subject Period:    $       

12.

   Consolidated EBITDA (Lines I.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11):
   $     

 

C - 3

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

 

B.

   Adjusted Consolidated Funded Indebtedness at Statement Date:     

1.

   Consolidated Funded Indebtedness at Statement Date:    $                  

2.

   Hybrid Securities up to an aggregate principal amount of 15% of Consolidated
Total Capitalization at Statement Date:     

3.

   Adjusted Consolidated Funded Indebtedness (Lines I.B.1 – 2 ):    $        C.
   Adjusted Consolidated EBITDA for Subject Period:     

1.

   Actual Consolidated EBITDA for Subject Period (Line I.A.12 above):    $     
 

2.

   Material Project EBITDA Adjustments for Subject Period:     

3.

   Adjusted Consolidated EBITDA for Subject Period (Lines I.C.1 + 2):    $     
 

D.

   Consolidated Leverage Ratio (Line I.B.3 ÷ Line I.C.3):              to 1     
Maximum permitted:   

 

Applicable Period

   Maximum
Consolidated
Leverage Ratio  

During an Acquisition Period

     5.50:1.0   

Other than during an Acquisition Period

     5.00:1.0   

 

C - 4

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             

SCHEDULE 2

to the Compliance Certificate

Unrestricted Subsidiaries

[List each Unrestricted Subsidiary, as appropriate]

 

C - 5

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

D-1 - 1

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                    2.    Assignee[s]:                   

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s): Plains All American Pipeline, L.P.

 

4. Administrative Agent: DNB Bank ASA, as the administrative agent under the
Credit Agreement

 

5. Credit Agreement: 364-Day Credit Agreement, dated as of December 9, 2011,
among Plains All American Pipeline, L.P., a Delaware limited partnership, DNB
Bank ASA, as Administrative Agent, and the Lenders from time to time party
thereto, as amended and in effect

 

6. Assigned Interest[s]:

 

Assignor[s]6

  

Assignee[s]7

   Facility
Assigned8    Aggregate
Amount of
Commitment
for all Lenders9      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment10     CUSIP
Number          $                                  $                           
                         %         

 

        

 

 

             $                                  $                              
       %         

 

        

 

 

             $                                  $                              
       %         

 

        

 

 

   

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-1 - 2

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7.

Trade Date:             ]11

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

 

[Consented to and]12 Accepted:

 

DNB BANK ASA, as

    Administrative Agent

By:       Title:

 

[Consented to:]13 By:       Title:

 

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D-1 - 3

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D-1 - 4

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to principles of conflicts of Laws.

 

D-1 - 5

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached]